IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


IN THE INTEREST OF: S.D.M. A/K/A             : No. 535 MAL 2016
S.H., A MINOR                                :
                                             :
                                             : Petition for Allowance of Appeal from
PETITION OF: L.V.M.                          : the Order of the Superior Court


                                        ORDER



PER CURIAM

      AND NOW, this 15th day of September, 2016, the Petition for Allowance of

Appeal is DENIED.

      Justice Mundy did not participate in the consideration or decision of this matter.